Citation Nr: 1811033	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection or hypertension.

2.  Entitlement to service connection for an eye disability, to include as due to hypertension.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and friend




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to February 1984, with additional periods of service in the Florida Army National Guard from February 1984 to December 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The Veteran previously submitted a claim of entitlement to service connection for hypertension which was denied in a September 2005 Board decision.  The denial was predicated on a finding of no evidence demonstrating in-service treatment for or complaints of hypertension.   The Veteran did not appeal the September 2005 Board decision.  In support of his original claim and the present claim to reopen, the Veteran asserted that he experienced in-service headaches, for which he says he sought informal treatment.  The Veteran further says he was provided with or was directed to take over-the-counter medications to alleviate his symptoms, and that the medical personnel treating him acknowledged his history of high blood pressure.  Moreover, the Veteran asserts that, immediately upon separation from active duty in 1984, he sought treatment at a VA medical facility, at which time he was prescribed medication to treat his high blood pressure/hypertension.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether a veteran's statements are new and material, the credibility of the evidence was presumed); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  

Although the Veteran's above-discussed assertions were of record at the time of the September 2005 Board decision, the applicable laws and regulations have since been applied differently by VA.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reviewing these assertions, in concert with his ongoing diagnoses of hypertension, the Board finds that the duty to assist the Veteran has been triggered.  38 U.S.C. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board reaches this conclusion, in least in part, because the Veteran was not afforded a VA examination pursuant to his original service connection claim.

Consequently, based on a new statutory and regulatory understanding, the Board considers the Veteran's assertions to be effectively "new."  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claim, i.e., in-service, lay observable symptoms or claimed in-service treatment for hypertension.  As such, the Board finds that the evidence received since the September 2005 Board decision is both new and material.  Consequently, the Board finds that the claim is reopened.  38 C.F.R. § 3.303(b) (2017); see Shade, 24 Vet. App. at 117.

The Veteran previously submitted a claim of entitlement to service connection for an eye disability which was denied in a March 2006 rating decision because it found no evidence of in-service treatment for or complaints of an eye disability (beyond a refractive error, for which the Veteran is not seeking service connection).  The March 2006 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b).  Pursuant to his claim to reopen the issue of entitlement to service connection for an eye disability, the Veteran asserts that his eye disability is secondary to his hypertension.  38 C.F.R. § 3.310 (2017).  In support of his claim, the Veteran submitted treatment reports indicating that his eye disability is considered to be of unknown etiology, but that it is potentially related to his hypertension.  

The Board finds that the Veteran's contention as to service connection for an eye disability on a secondary basis is a new theory of entitlement, which sufficiently constitutes new and material evidence warranting the reopening of his claim.  38 C.F.R. § 3.310; see Shade, 24 Vet. App. at 117.

Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


REMAND

In order to satisfy VA's duty to assist, the Board finds that a remand for additional development is necessary.  Specifically, the AOJ must schedule the Veteran for VA examinations to ascertain the etiological relationship between the Veteran's current hypertension and his active duty, as well as the relationship between his eye disability and his hypertension.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

 Accordingly, the case is remanded for the following action:

1.  The AOJ must provide the Veteran with a VA examination or VA examinations regarding his hypertension and eye disability.  The Veteran's electronic claims file must be made available to the examiner(s) and the examiner(s) must specify in the report(s) that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner(s) should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension and/or eye disability was/were incurred in or due to his active duty (i.e., from November 1980 to February 1984).  In so doing, the examiner must specifically consider and discuss the Veteran's assertions regarding in-service symptoms and treatment for headaches as a claimed manifestation of hypertension/high blood pressure.

The examiner administering the eye examination is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any present eye disability was caused or aggravated by the Veteran's hypertension.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

2.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




